





June 26, 2020


CONSENT




BY ELECTRONIC TRANSMISSION
Cinedigm Corp.
45 West 36th Street, 7th Floor
New York, NY 10018

Ladies and Gentlemen:


We refer to the Second Lien Loan Agreement, dated as of July 14, 2016 (as
amended, amended and restated, supplemented or otherwise modified before the
date hereof, the “Second Lien Loan Agreement”), among Cinedigm Corp. (the
“Borrower”), certain Lenders, and Cortland Capital Market Services LLC, as
Agent. Capitalized terms used and not defined herein shall have the meanings
assigned thereto in the Second Lien Loan Agreement.


We request an amendment to the Second Lien Loan Agreement and the related Loan
Documents pursuant to which the Maturity Date thereunder would be extended to
September 30, 2020.
In addition, at the Borrower’s discretion, (a) if payment in full under the
Second Lien Loan Agreement is not made by or on September 30, 2020, the Maturity
Date may be extended to March 31, 2021 for an aggregate consent fee of $50,000
to the Lenders payable on October 1, 2020, and (b) if payment in full under the
Second Lien Loan Agreement is not made by or on March 31, 2021, the Maturity
Date may be extended to June 30, 2021 for an additional aggregate consent fee of
$100,000 to the Lenders payable on April 1, 2021 (the “Extension Options”).


Upon payment by Borrower of an aggregate consent fee of $100,000 to the Lenders,
Lenders hereby agree that the definition of “Maturity Date” in the Second Lien
Loan Agreement shall mean “September 30, 2020” and the Extension Options shall
be effective.


This letter agreement is a Loan Document. On and after the date hereof, each
reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to the “Loan Agreement”, “thereunder”,
“thereof” or words of like import referring to the Loan Agreement shall mean and
be a reference to the Loan Agreement as amended by this letter agreement.




[signature page follows]


                        


























Sincerely yours,


CORTLAND CAPITAL MARKET SERVICES LLC, as Agent




By:_/s/ Matthew Trybula_____________
Name: Matthew Trybula
Title: Associate Counsel


AGREED AND ACKNOWLEDGED:


CINEDIGM CORP.




By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


ADM CINEMA CORPORATION

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


VISTACHIARA PRODUCTIONS, INC.


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


VISTACHIARA ENTERTAINMENT, INC.


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM ENTERTAINMENT CORP.


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM ENTERTAINMENT HOLDINGS, LLC


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM HOME ENTERTAINMENT, LLC


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


DOCURAMA, LLC


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


DOVE FAMILY CHANNEL, LLC


By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM OTT HOLDINGS, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM PRODUCTIONS, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


PATRICK O’BRIEN IRA
         
    By:    /s/ Patrick O’Brien
     Name: Patrick O’Brien
     Title: Beneficiary of the Patrick O’Brien, IRA


CHRIS AND JAMIE MCGURK LIVING TRUST
         
    By:    /s/ Christopher J. McGurk
    Name: Christopher J. McGurk
    Title: Trustee




UVE Partners LLC
         
    By:    /s/ Gary Simon
         Name: Gary Simon
         Title: Managing Member


Hudson Asset Partners LC
         
    By:    /s/ Gary Simon
         Name: Gary Simon
         Title: Manager
    
    Hedy Kleinman Marital Trust
         
    By:    /s/ Gary Simon
         Name: Gary Simon
         Title: Trustee
         
Lotus Investors LLC
         
    By:    /s/ Gary Simon
         Name: Gary Simon
         Title: Managing Member




HACKETT FAMILY TRUST
         
    By:    /s/ Terry C. Hackett
         Name: Terry C. Hackett
         Title: Trustee




WOLVERINE FLAGSHIP FUND TRADING
LIMITED, as a Lender
         
    By:    /s/ Kenneth L. Nadel
         Name: Kenneth L. Nadel
         Title: Authorized Signatory








June 26, 2020


CONSENT




BY ELECTRONIC TRANSMISSION
Cinedigm Corp.
45 West 36th Street, 7th Floor
New York, NY 10018


Ladies and Gentlemen:


We refer to the Second Lien Loan Agreement, dated as of July 14, 2016 (as
amended, amended and restated, supplemented or otherwise modified before the
date hereof, the “Loan Agreement”), among Cinedigm Corp. (the “Borrower”),
certain Lenders, and Cortland Capital Market Services LLC, as Agent. Capitalized
terms used and not defined herein shall have the meanings assigned thereto in
the Loan Agreement.


Borrower requests an amendment to the Second Lien Loan Agreement and the related
Loan Documents pursuant to which the Maturity Date thereunder would be extended
to September 30, 2020 for an aggregate consent fee of $100,000 to the Lenders.
In addition, at the Borrower’s discretion, (a) if payment in full under the
Second Lien Loan Agreement is not made by or on September 30, 2020, the Maturity
Date may be extended to March 31, 2021 for an aggregate consent fee of $50,000
to the Lenders payable on October 1, 2020, and (b) if payment in full under the
Second Lien Loan Agreement is not made by or on March 31, 2021, the Maturity
Date may be extended to June 30, 2021 for an additional aggregate consent fee of
$100,000 to the Lenders payable on April 1, 2021 (the “Extension Options”).


The Borrower owns certain ordinary shares of Starrise Media Holdings Limited
(the “Starrise Shares”). The Starrise Shares are useful to the Borrower in the
ordinary course of business, including to pay trade debt and other expenses and
to sell for cash from time to time.


Under Section 6.4 of the Second Lien Loan Agreement, generally, the borrower may
not sell, lease, charter, convey, transfer or otherwise dispose of any of its
assets or property, with certain exceptions. The use of the Starrise Shares in
connection with the Loan Agreement, and for other uses as described above, would
violate Section 6.4 of the Second Lien Loan Agreement, and therefore constitute
an Event of Default under Section 7.1(c) of the Second Lien Loan Agreement,
unless waived or consented to by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders).


Lenders hereby:


1. Consent to the sale and/or transfer of 15,000,000 Starrise Shares for the
payment of accounts payable to certain trade vendors and for general corporate
purposes of the Borrower in the ordinary course of business.


2. Consent to extend the definition of “Maturity Date” in the Second Lien Loan
Agreement shall mean “September 30, 2020” and the Extension Options.


This letter agreement is a Loan Document. On and after the date hereof, each
reference in the Second Lien Loan Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Second Lien Loan
Agreement, and each
reference in the other Loan Documents to the “Loan Agreement”, “thereunder”,
“thereof” or
words of like import referring to the Loan Agreement shall mean and be a
reference to the Second Lien Loan Agreement as amended by this letter agreement.




[Signatures follow on the next page.]

                        
Sincerely yours,


CORTLAND CAPITAL MARKET SERVICES LLC, as Agent




By:_/s/ Matthew Trybula_____________
Name: Matthew Trybula
Title: Associate Counsel

AGREED AND ACKNOWLEDGED:


CINEDIGM CORP.
By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




ADM CINEMA CORPORATION

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




VISTACHIARA PRODUCTIONS, INC.

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




VISTACHIARA ENTERTAINMENT, INC.

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




CINEDIGM ENTERTAINMENT CORP.

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




CINEDIGM ENTERTAINMENT HOLDINGS, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




CINEDIGM HOME ENTERTAINMENT, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel




DOCURAMA, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


DOVE FAMILY CHANNEL, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM OTT HOLDINGS, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


CINEDIGM PRODUCTIONS, LLC

By___/s/ Gary S. Loffredo     
Name: Gary S. Loffredo
Title: General Counsel


RONALD L. CHEZ IRA


By:
/s/ Ronald L. Chez
 
Name:
 
Title:










4836-1808-7105v.2